Citation Nr: 9902220	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-25 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for a torn 
left meniscus status post meniscectomy, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to service connection for lumbar disc disease 
claimed as secondary to the service-connected left knee 
disability.  

3.  Whether new and material evidence has been submitted or 
secured to reopen the veterans claim of entitlement to 
service connection for a right knee disorder claimed as 
secondary to the service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1976 to May 1979.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veterans appeal.  

2.  The veterans left knee disability is manifested by 
subjective complaints of pain, weakness, popping, locking, 
and giving way.  He is able to walk limited distances and 
walks with a left limp.  He cannot kneel and has trouble 
negotiating stairs.  Examination reveals is minor limitation 
of flexion of the left knee without evidence of pain on 
motion and mild medial and lateral laxity.  There is no 
effusion or crepitus.    

3.  There is no competent medical evidence of a nexus between 
the service-connected left knee disability and the veterans 
lumbar disc disease.  

4.  In a September 1989 rating decision, the RO denied 
service connection for a right knee disorder claimed as 
secondary to the service-connected left knee disorder.  The 
RO notified the veteran of the decision, but the veteran did 
not appeal.  

5.  Evidence submitted since the September 1989 rating 
decision is so significant as to require consideration in 
order to fairly decide the merits of the claim; and upon such 
consideration it is determined that the right knee disorder 
is caused by the service-connected left knee disability.    


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating for a 
torn left meniscus status post meniscectomy have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5259 (1998).  

2.  The veterans claim of entitlement to service connection 
for lumbar disc disease claimed as secondary to the service-
connected left knee disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.102 (1998).  

3.  The September 1989 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (1998). 

4.  New and material evidence has been submitted or secured 
since the September 1989 rating decision to reopen and allow 
the veterans claim of entitlement to service connection for 
a right knee disorder claimed as secondary to the service-
connected left knee disability.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The RO originally established service connection for the 
veterans left knee disability in an October 1982 rating 
decision.  The award was based on service medical records 
revealed a left knee injury in 1976 requiring a left medial 
meniscectomy.   A 10 percent disability rating was assigned 
at that time.  

In August 1984, the veteran was afforded a VA examination for 
his service-connected disability.  The veteran reported that 
he sometimes noticed swelling in the right knee and ankle, 
which he thought was the result of favoring the left leg.  
The examination report did not include findings for the right 
knee. 

VA outpatient records dated in June and August 1988 were 
negative for any evidence of right knee or back disorder.  

In May 1989, the veteran submitted a claim for service 
connection for a right knee disorder secondary to the 
service-connected left knee disability.  The RO denied that 
claim in September 1989 and notified the veteran of that 
decision.  The veteran did not appeal.   

In August 1996, the veteran submitted a claim for an 
increased rating, as well as a claim for secondary service 
connection for disorders of the right knee and back.  

Records dated in November 1993 from S.C. Kotay, M.D., an 
orthopedic surgeon, revealed that the veteran injured his 
right knee at work in October 1993.  He slipped and fell, 
twisting the knee and ramming it into the ground.  There was 
some initial swelling.  The pain had worsened over time.  
Twisting movements produced a giving out feeling.  On 
examination, there was no instability and the ligaments 
appeared intact.  Dr. Kotay determined that surgery was 
required.  The assessment was a torn meniscus, for which he 
underwent arthroscopic partial meniscectomy of the right knee 
later in November.  It was noted in correspondence to the 
referring physician that the veteran had had a medial 
meniscectomy on the left knee in 1977.        

The RO obtained medical records from a Dr. Knickerbocker.  
The veteran presented in March 1994 following arthroscopy of 
the right knee.  Progress notes indicated that the veteran, 
in effect, had synovitis of the knee with symptoms of 
possible meniscal tear.  In April 1994, the veteran underwent 
a diagnostic arthroscopy, which revealed evidence of 
resection of an old anterior cruciate ligament as well as a 
partial meniscectomy.  In June 1994, the veteran was fitted 
with a knee brace for feelings of instability.  It was noted 
that the veteran might be a candidate for ligament 
reconstruction.  Additional notes dated through December 1994 
pertained to treatment for the right knee only.    

Records from the Harlan Physical Therapy Clinic dated in May 
1994 indicated that the veteran was referred for physical 
therapy from Dr. Knickerbocker.  He reported injuring the 
right knee in October 1993 when he slipped in a patch of fuel 
and twisted the knee.  He subsequently underwent surgery on 
the right knee.  The remaining records reflected the course 
and progress of his physical therapy.  

The veteran presented to a VA medical center in June 1996 
with complaints of low back pain radiating to the left leg 
and foot.  He returned in July because the pain was 
worsening.  He was hospitalized in July for further 
evaluation.  He was diagnosed as having a left L4-5 disc 
herniation.  The veteran then underwent a left L4-5 
microdiscectomy in late July after conservative treatment was 
unsuccessful.      

The veteran was afforded a VA orthopedic examination in 
October 1996.  Since the in-service left knee surgery, he had 
persistent pain, weakness, and giving way in the leg.  In 
1993, he suffered a work-related injury to the right knee, 
incurring a lateral meniscal tear and a reported tear of the 
anterior cruciate ligament.  He underwent surgical repair for 
the injury.  The veterans subjective complaints regarding 
the left knee included persistent pain, popping, locking, and 
giving way.  The pain was aggravated by weight bearing, 
walking, climbing stairs, and changes in temperature and 
humidity.  He had similar symptoms in the right knee.  The 
veteran related the problems on the right knee to heavy use 
of the right knee to protect the left, as well as to the work 
injury.  On examination, the veteran ambulated with an 
obvious bilateral limp.  He had marked bilateral genu varum, 
worse on the left.  Examination of the knees revealed no 
swelling bilaterally.  There was bilateral, mild, 1+ laxity 
of the anterior cruciate ligament.  McMurray test was 
positive for each knee.  Neither knee showed evidence of 
varus or valgus instability.  Left knee motion was from 10 to 
130 degrees.  Right knee motion was from 0 to 135 degrees.  
X-rays showed no osseous abnormality.  The impression was 
internal derangement of the knees with history of medial 
meniscus tears.  The examiner commented that the diagnosis 
was probably the result of the genu varum present in both 
knees, which was probably a contributing factor in the 
underlying source of his pathology.  

In April 1997, the veteran presented to a VA medical center 
complaining of left knee pain, instability, and locking.  On 
examination, there was no effusion.  Patellar tracking was 
normal.  There was tenderness at the medial joint line.  
Lachman test and posterior drawer sign were negative.  Range 
of motion of the left knee was from 0 to 140 degrees.  X-rays 
showed mild degenerative joint disease with increased varus 
bilaterally.  The assessment was left medial meniscus tear 
with right varus deformity.  Surgical treatment was 
recommended.    

In June 1997, the veteran returned to Dr. Knickerbocker for 
further evaluation.  He stated that the left knee had pain 
and wanted to lock or give way several times a day.  On 
examination, there was some tenderness along the medial joint 
line.  There was no gross instability.  The right and left 
quadriceps muscles were equal by measurement.  X-rays brought 
by the veteran showed some evidence of mild narrowing of the 
medial compartment, but otherwise revealed no significant 
degenerative changes.  Dr. Knickerbocker indicated that, over 
a period of time, the right knee lateral meniscus problem 
could have been related to having to favor the left knee.  He 
conceded, however, that the veteran did have a specific right 
knee injury, which he believed led to the anterior cruciate 
ligament problem.  With respect to the veterans back 
problem, Dr. Knickerbocker stated that certainly having to 
favor both knees and having to bend with his back to do 
lifting rather than squatting down with his knees to help him 
lift could have indirectly created lower back problems.  

In September 1997, the veteran was afforded a VA orthopedic 
examination.  He complained of sharp bilateral knee pain that 
was worse on the left, popping, giving way, and frequent 
locking.  The symptoms were aggravated by activities that 
required bending the knees, as well as carrying extra weight 
or pivoting.  The symptoms improved with dry weather.  The 
symptoms occurred daily.  He complained of mild back pain 
without radiation and some hip pain.  He stated that it had 
probably been aggravated by 14 years of working in coalmines 
and bending and lifting improperly because of his knees.  The 
pain improved with walking, but was aggravated by certain 
other activities.  On examination, he walked with a limp to 
the left.  Examination of the lumbar spine was negative for 
deformity, discoloration, edema, tenderness, or scoliosis.  
There was full range of motion with only a slight limitation 
of backward extension.  Straight leg raising was negative.  
Sensation was intact.  Examination of the left knee was 
significant only for mild medial and lateral laxity.  There 
was no tenderness, effusion, or crepitus.  Drawer signs and 
McMurray test were all negative.  There was a congenital genu 
varum deformity of the left knee.  Range of motion was from 0 
to 120 degrees.  X-rays showed no osseous changes.  The 
diagnosis was: 1) status post left medial meniscectomy; 2) 
status post right arthroscopy secondary to lateral 
meniscectomy, probably related to the service-connected left 
knee condition as a compensatory mechanism; 3) congenital 
genu varum deformity of the left leg; and 4) low back pain 
most probably aggravated by years of coal mining work and 
improper lifting.  

The veteran was seen again by the same examiner in November 
1997.  Subjective complaints, findings on examination, and 
diagnoses all remained unchanged.  With respect to the 
diagnosis section, the examiner included some additional 
comments.  Regarding the right knee disorder, the examiner 
stated that it was possibly related to the left knee 
disability in that years of limping could produce more stress 
and strain on the right knee.  However, the right knee 
examination was normal.  He also added that the veteran 
believed this was a compensatory mechanism and could possibly 
be such.  With regard to the low back pain, the examiner 
indicated that the veteran now alleged that he hurt his back 
in the military.  However, he had also stated that his back 
was probably aggravated by years of working the coalmines and 
bending and lifting improperly.            

The veteran testified before a member of the Board in August 
1998.  With respect to the service-connected left knee 
disability, the veteran stated that he could not walk 
normally, but could limp for about 200 yards.  He could not 
kneel.  He had trouble with stairs, more going down than 
going up.  He received medical treatment for the left knee at 
a VA medical center.  He had not used a brace on the left 
knee since leaving the service.  He felt that the left knee 
was weak or ready to give way on a daily basis.  Left knee 
problems had resulted in falls.  Regarding the right knee 
claim, the veteran stated that he had had two surgeries on 
the right knee, which helped a lot for the pain.  He was 
given a brace for the right knee.  The knee continually felt 
weak.  Finally, with respect to the low back claim, the 
veteran explained that he was not able to lift things 
properly because of his knees.  When he told his doctor about 
not being able to lift properly because of his knees, his 
doctor advised him to check on a claim for a back injury.  He 
currently received treatment for his back at a VA medical 
center.  He had had the disc between L4 and L5 removed.  The 
veteran took muscle relaxers and anti-inflammatory 
medications for his back.  He had a constant dull pain.  
Certain movements caused radiating pain into the legs.  He 
could not bend without pain.  He could not sit in one 
position or stand for long periods of time.  The veteran 
related that walking seemed to help his back, but it hurt his 
knees.  He could not think of any specific back injury he 
might have had.  He had leg weakness and muscle spasm prior 
to the back surgery.  The veteran testified that he had 
worked as a coal miner and as a police officer.  He stopped 
working the in coal mines after injuring his knees.  He was 
not able to kneel and crawl as his job required.  On 
questioning from the Board member, the veteran stated that 
his physical disabilities included his back, knees, and 
heart.  His last injury was work-related.  He filed a 
workers compensation claim, but the coal company was no 
longer in business.      

Analysis

Left Knee Disability

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well-grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veterans claim for an increased rating is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Disability ratings are determined by applying the criteria 
set forth in the VAs Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veterans disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veterans left knee disability is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(Code) 5259.  Ten percent is the only rating available under 
Code 5259.     

Under 38 C.F.R. § 4.71a, there are other potentially 
applicable diagnostic codes for rating knee disabilities that 
provide evaluations greater than 10 percent.  The Board notes 
that Code 5256 is inapplicable here because there is no 
evidence of ankylosis of the knee.  Code 5258, which assigns 
a 20 percent disability rating for dislocated semilunar 
cartilage, is also inapplicable because the veteran has 
undergone surgical repair of the left meniscus and the most 
recent VA examination is negative for clinical evidence of 
meniscal injury.   

Under Code 5260, limitation of leg flexion is rated as 20 
percent disabling when flexion is limited to 30 degrees.  
Under Code 5261, limitation of leg extension is held to be 20 
percent disabling when extension is limited to 15 degrees.  
During the most recent VA examination in November 1997, range 
of motion of the left knee was from 0 to 120 degrees.  Thus, 
a 20 percent rating under either Code 5260 or Code 5261 is 
not in order for either limitation of flexion or limitation 
of extension, respectively.  

Under Code 5257, other impairment of the knee, a 20 percent 
rating is assigned when there is moderate recurrent 
subluxation or lateral instability.  The veteran has 
subjectively complained of left knee weakness, locking, and 
giving way.  The objective medical evidence, however, shows 
only mild medial and lateral laxity.  No real instability or 
subluxation has been reproduced on examination.  The veteran 
has not worn or been given a brace for the left knee since 
the in-service injury.  Accordingly, the Board cannot find 
that the veterans left knee disability picture more nearly 
approximates the criteria required for a 20 percent rating, 
moderate recurrent subluxation or lateral instability, under 
Code 5257.  38 C.F.R. § 4.7.     

Therefore, the Board finds that the veterans left knee 
disability is most appropriately rated as 10 percent 
disabling as provided under Code 5259.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Boards choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  In a recent 
precedent opinion, VAs Office of General Counsel (OGC) held 
that Code 5259 requires consideration of 38 C.F.R. §§ 4.40 
and 4.45 because removal of the semilunar cartilage may 
result in complications producing loss of motion.  VAOPGCPREC 
9-98.  

Moreover, OGC held that if a musculoskeletal disability is 
rated under a diagnostic code that does not involve 
limitation of motion, and another diagnostic code based on 
limitation of motion may be applicable, the latter diagnostic 
code must be considered in light of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59. Id.  VA medical evidence shows mild degenerative 
joint disease of the left knee.  Degenerative arthritis, Code 
5003, is rated based on limitation of motion of the affected 
joint.  When limitation of motion is noncompensable, Code 
5003 provides for a 10 percent rating for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

As stated above, the November 1997 VA examination revealed a 
left knee range of motion from 0 to 120 degrees.  On 
examination, there was no indication that the veteran had 
pain on motion, either by report or objective appearance.  
There was no effusion or crepitus.  The left knee deformity 
was described as congenital rather then acquired.  He did 
walk with a limp to the left.  In addition, there was mild 
medial and lateral laxity.  The veteran has stated that he 
had daily feelings of left knee weakness and giving way.  He 
also has pain and locking or giving way.  He testified that 
he walked with a limp and was limited to about 200 yards.  He 
could not kneel and had trouble negotiating stairs.  The 
veteran had fallen due to left knee symptoms.        

Considering the above discussion, the Board finds that the 
criteria for a compensable rating under Code 5003 for 
limitation of motion have not been met.  The limitation of 
motion is noncompensable under the otherwise applicable 
diagnostic codes and there is no objective confirmation of 
factors that may limit joint motion.  

However, the Board finds that the veteran has sufficiently 
severe functional loss from the knee disability as to warrant 
an additional 10 percent rating under Code 5259 pursuant to 
DeLuca and 38 C.F.R. §§ 4.40 and 4.45.  Therefore, the Board 
finds that the evidence supports a 20 percent disability 
rating for a torn left meniscus status post meniscectomy.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.40, 4.45, 4.71a, Code 5259.  See 38 C.F.R. § 4.25, Table I 
(table for combining disability ratings).  

Lumbar Disc Disease

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veterans non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App.  448. 

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, No. 97-1023 
(U.S. Vet. App., October 16, 1998); Locher v. Brown, 9 Vet. 
App. 535, 538 (1996); Jones v. Brown, 7 Vet. App. 134, 136-38 
(1994).  

With regard to the secondary service connection claim for 
lumbar disc disease, the Board finds that the claim is not 
well grounded as lacking competent medical evidence of a 
nexus between the service-connected left knee disability and 
the lumbar disc disease.  The examiner stated in the 
September and November 1997 VA examination reports that the 
veteran had low back pain probably aggravated by years of 
coal mining and improper lifting, adding that the veteran 
stated he could not lift properly due to his knee condition.  
It does not appear from a reading of the reports that the 
examiner himself analyzed the evidence and arrived at this 
conclusion but that he merely restated what the veteran 
related during the examination.  Medical history provided by 
a veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The veteran 
himself is a lay person and is therefore not competent to 
offer an opinion on a matter that requires medical training 
and expertise.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.

In his June 1996 notes, Dr. Knickbocker stated that 
Certainly having to favor both knees and having to bend 
with his back to do lifting rather than squatting down with 
his knees to help him lift could have had its tole (sic) on 
the back over a period of years and thus could indirectly 
created some problems with his lower back.  The Court of 
Veterans Appeals (hereinafter Court) has held that a medical 
opinion expressed in terms of may also implies may or 
may not, and is therefore too speculative to establish a 
plausible claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
see Bostain v. West, 11 Vet. App. 124 (1998) (principle 
applied in the context of new and material evidence 
analysis).  Dr. Knickerbockers opinion, expressed in terms 
of could instead of may, is similarly speculative.  
The Board notes that there is no other medical evidence of 
record that might be considered in conjunction with Dr. 
Knickerbockers statement to further support the veterans 
claim.  See Lee v. Brown, 10 Vet. App. 336 (1997) 
(speculative medication opinion, when considered in the 
context of all the evidence, was sufficient to fulfill nexus 
requirement in context of a new and material evidence claim).  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for secondary service 
connection for lumbar disc disease.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  Therefore, the duty to assist is not 
triggered and VA has no obligation to further develop the 
veterans claim.  See Epps, 126 F.3d at 1469; Grivois v. 
Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for 
secondary service connection for lumbar disc disease, he must 
submit medical evidence showing a more precise opinion as to 
the relationship between the service-connected left knee 
disability and the lumbar disc disease.  Robinette, 8 Vet. 
App. at 77-78.  

Right Knee Disorder

With respect to the right knee claim, the Board notes that 
the RO originally denied secondary service connection in a 
September 1989 rating decision.  Although the veteran was 
notified of the denial, he did not appeal.  Therefore, the 
ROs decision of September 1989 is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Since the September 1989 rating decision, the RO has obtained 
significant medical evidence.  This evidence includes the 
June 1997 statement of Dr. Knickerbocker, and the statements 
made by the examiner following the September 1997 and 
November 1997 VA orthopedic examinations.  These reports are 
in agreement that the service-connected left knee disability 
played a role in the deterioration of the right knee.  While 
there might be disagreement as to the extent of the role of 
the left knee in the development of the right knee problems, 
the conclusions drawn by these examiners is essentially the 
same.  Moreover, the veteran has offered personal testimony 
in a hearing before the Board.  The undersigned finds that 
this evidence is so significant as to warrant reopening the 
claim and considering its merits on a de novo basis; and upon 
such consideration, it is the opinion of the undersigned that 
service connection on a secondary basis is in order.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 3.310 (1998).    


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 20 percent disability 
rating for a torn left meniscus status post meniscectomy is 
granted.  

Entitlement to service connection for lumbar disc disease 
claimed as secondary to the service-connected left knee 
disability is denied.     

New and material evidence has been submitted or secured to 
reopen the veterans claim of entitlement to service 
connection for a right knee disorder claimed as secondary to 
the service-connected left knee disability, and the claim is 
reopened and allowed.    


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals
(Continued on next page)

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
